EXHIBIT 10.2




LICENSE AGREEMENT  

 

This License Agreement (this “Agreement”), effective as of April 20, 2020 (the
“Effective Date”), is by and between

Wewards Inc. with offices located at 2960 Sahara Ave, Las Vegas, NV

Hereinafter also referred to as: “Licensor”

And

Sandbx Corp. with offices located at 77 Water St., New York, NY 10004

Hereinafter also referred to as: “Licensee”

 

WHEREAS, Licensor owns all rights, title, and interest, including all
intellectual property rights, in and to the underlying technology platform as
described in Section Definitions of this agreement, in “Documentations and
Software” and in all Exhibits to this Agreement, which is attached hereto and
made a part hereof; and

WHEREAS, Licensee desires to obtain a non-exclusive license in the “Territory”
(as defined below) to use the underlying technology platform, subject to the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

Definitions.   

“Documentation and Software” means Licensor’s user manuals, instructions,
technical literature and other materials either electronically or in hard copy
form and related to the platform, and comprises the game platform (as described
in Exhibit B) and its full functionality.

“Territory” means North America and Europe

“Updates” means any updates, bug fixes, patches, or other error corrections to
the software, and which Licensor generally makes available free of charge to
licensees, as described in “Documentation and Software”.

“Consumers” means individuals who use the game platform to play a game.

“USD” means the lawful currency of the United States of America.








--------------------------------------------------------------------------------




2.

License.

(a)

License Grant.  Subject to and conditioned on Licensee’s compliance with all of
the terms and conditions of this Agreement, Licensor hereby grants Licensee a
nonexclusive and non-transferable license during the Term and solely in the
Territory, to  

 

(i) install, run, use and display the game platform as described in
“Documentation and Software” for the benefit of Consumers;  

 

(iii) use and make a reasonable number of copies of Documentation and Software
solely for Licensee’s internal business purposes in connection with Licensee’s
license hereunder.

 

Anything in this Agreement to the contrary notwithstanding, Licensor has the
right to monitor Licensee’s business and activities during the Term of this
Agreement, and to terminate this Agreement if Licensor determines, in its sole
discretion, that Licensee’s activities are in violation of this Agreement.

(b)

Use Restrictions.  Licensee shall not use the Platform or Documentation and
Software for any purposes beyond the scope of the license granted in this
Agreement.  Without limiting the foregoing and except as otherwise expressly set
forth in this Agreement, Licensee shall not at any time, directly or indirectly:
 

(i)

copy, modify, or create derivative works of the Platform or Documentation and
Software, in whole or in part;  

(ii)

rent, lease, lend, sell, sublicense, assign, distribute, publish, transfer, or
otherwise make available the Platform or Documentation and Software without
prior written consent of the Licensor;  

(iii)

remove any proprietary notices from the Platform or Documentation and Software;
or  

(iv)

use the Platform or Documentation and Software in any manner or for any purpose
that infringes, misappropriates, or otherwise violates any intellectual property
right or other right of any person, or that violates any applicable law; or  

(c)

Reservation of Rights.  Licensor reserves all rights not expressly granted to
Licensee in this Agreement.  Except for the limited rights and licenses
expressly granted under this Agreement, nothing in this Agreement grants, by
implication, waiver, estoppel, or otherwise, to Licensee or any third party any
intellectual property rights or other right, title, or interest in or to the
Platform or Documentation and Software.

(d)

Delivery.  Licensor shall enable Licensee to have access to the Platform on or
shortly after the Effective Date of this Agreement.   





--------------------------------------------------------------------------------

3.  Initial Setup Fee, Royalty, Payment Method and Auditing

(a)

Initial Setup Fee. Licensee shall pay a setup fee in the amount of $50,000 USD
to Licensor as a consideration to access to source code and setup assistance.
The setup fee shall be paid in 5 equal monthly installments starting from May 1,
2020.  

(b)

Following the launch of the game platform by Licensee, Licensor will be entitled
to a royalty of 10% of net revenue (not including business expenses such as
salaries etc.) from the sales of in-game assets by the Licensee or $5,000 USD
(whichever is greater) each month starting from the completion of initial SETUP,
but no later than January 31, 2021.

(c)

Royalty Payment Frequency and Period. Royalty Payments shall be made on a
monthly basis to reflect the Licensee’s sales revenue generated by gaming
customers in the preceding month.  

(d)

Payment Method. All such payments shall be made by ACH, Wire, or any other
method agreed upon by the parties.  

(e)

Auditing.  Licensee agrees to accept periodic and random sales audit and
inspection by Licensor or Licensor’s designated representative(s). Additionally,
Licensee agrees to maintain complete and accurate records during the Term and
for a period of one (1) year after the termination or expiration of this
Agreement with respect to matters necessary for accurately determining amounts
due hereunder.     

4.  Confidential Information.   

From time to time during the Term, either party may disclose or make available
to the other party information about its business affairs, products,
confidential intellectual property, trade secrets, third-party confidential
information, and other sensitive or proprietary information, whether orally or
in written, electronic, or other form or media, and whether or not marked,
designated or otherwise identified as “confidential” (collectively,
“Confidential Information”). Confidential Information does not include
information that, at the time of disclosure is:  

(a)

in the public domain;  

(b)

known to the receiving party at the time of disclosure;  

(c)

rightfully obtained by the receiving party on a non-confidential basis from a
third party; or

(d)

independently developed by the receiving party.

The receiving party shall not disclose the disclosing party’s Confidential
Information to any person or entity, except to the receiving Party’s employees
who have a need to know the Confidential Information for the receiving Party to
exercise its rights or perform its obligations hereunder. Notwithstanding the
foregoing, each Party may disclose Confidential Information to the limited
extent required  

(i)

in order to comply with the order of a court or other governmental body, or as
otherwise necessary to comply with applicable law, provided that the party
making the disclosure pursuant to the order shall first have given written
notice to the other party and made a reasonable effort to obtain a protective
order; or  

(ii)

to establish a party’s rights under this Agreement, including to make required
court filings. On the expiration or termination of the Agreement, the receiving
party shall promptly return to the disclosing party all copies, whether in
written, electronic, or other form or media, of the disclosing party’s
Confidential Information, or destroy all such copies and certify in writing to
the disclosing





--------------------------------------------------------------------------------

party that such Confidential Information has been destroyed. Each party’s
obligations of nondisclosure with regard to Confidential Information are
effective as of the Effective Date and will expire only at such time as such
information ceases to be Confidential Information.  

5.

Intellectual Property Ownership. Licensee acknowledges that, as between Licensee
and Licensor,

Licensor owns all right, title, and interest, including all intellectual
property rights, in and to use of the Documentation and Software and any other
information, data and technology connected to the game platform.

6.

Modifications.

(a)

Exclusive Right. Licensor expressly retains its exclusive rights to make and to
carry out any changes, modifications, additions, deletions or improvements to
the Platform, provided that any such changes, modifications, additions,
deletions or improvements shall not render the Platform unfit to be used in
connection with the Platform and/or function or perform at least at the same
level as before.

(b)

Improvements.  If Licensor develops any new feature, modification or improvement
relating to the technology of the Platform during the Term of this Agreement,
Licensor shall own such new feature, modification or improvement and shall
inform Licensee of the details thereof, and, if requested by Licensee, include
such feature, modification or improvement as part of the license as contemplated
under Section 2.  

7.

Support.  

Licensor shall provide technical advice and assistance by telephone, facsimile
transmission or (electronic) mail relating to Licensee's use of the Platform,
Documentation and Software and any other information, data and technology as
shall be necessary to resolve Licensee’s difficulties and queries in using the
Platform during the Term of this Agreement, and without charge.  

8.

Representations and Warranties.

(a)

Mutual Representations and Warranties.  Licensor and Licensee hereby represent
and warrant that:

(i)

they each have full power and authority to enter into and all the rights
necessary to perform their obligations under this Agreement; and

(ii)

no consent, approval or authorization is required for either of them to enter
into and perform their respective obligations under this Agreement.

(b)

Licensor Warranties.  Licensor hereby warrants that:

(i)

Licensor is the owner of all intellectual property rights of whatever nature of
Platforms, Documentation and Software and any other information, data and
technology connected, and it’s free and clear from any third party rights or
interests; and

(ii)

the Platform will perform materially as described in Documentation and Software
for the Term of this Agreement, and at time of delivery the Platform does not
contain any virus or other malicious code that would cause the Platform to
become inoperable or incapable of being used in accordance with Documentation
and Software.

(c)

Exclusions.  The warranties set forth in Section 8(b) do not apply and become
null and void if Licensee breaches any provision of this Agreement.  





--------------------------------------------------------------------------------



(d)

Limitations. EXCEPT FOR THE LIMITED WARRANTY SET FORTH IN SECTION 8(B), THE
PLATFORM AND DOCUMENTATION AND SOFTWARE ARE PROVIDED “AS IS” AND LICENSOR HEREBY
DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE.
LICENSOR SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND NON-INFRINGEMENT, AND ALL
WARRANTIES ARISING FROM COURSE OF DEALING, USAGE, OR TRADE PRACTICE. EXCEPT FOR
THE LIMITED WARRANTY SET FORTH IN SECTION 8(B), LICENSOR MAKES NO WARRANTY OF
ANY KIND THAT THE PLATFORM AND DOCUMENTATION AND SOFTWARE, OR ANY PRODUCTS OR
RESULTS OF THE USE THEREOF, WILL MEET LICENSEE’S OR ANY OTHER PERSON’S
REQUIREMENTS, OPERATE WITHOUT INTERRUPTION, ACHIEVE ANY INTENDED RESULT, BE
COMPATIBLE OR WORK WITH ANY SOFTWARE, SYSTEM OR OTHER SERVICES, OR BE SECURE,
ACCURATE, COMPLETE, FREE OF HARMFUL CODE, OR ERROR FREE.

9. Indemnification.  

(a) Licensor Indemnification.  

(i)

Licensor shall indemnify, defend, and hold harmless Licensee from and against
any and all losses, damages, liabilities, costs (including reasonable attorneys’
fees) (“Losses”) incurred by Licensee resulting from any third-party claim,
suit, action, or proceeding (“Third-Party Claim”) that the Platform or
Documentation and Software, or any use thereof in accordance with this
Agreement, infringes or misappropriates such third party’s intellectual property
rights, provided that Licensee promptly notifies Licensor in writing of the
claim, cooperates with Licensor, and allows Licensor sole authority to control
the defense and settlement of such claim.  

(ii)

If such a claim is made or appears possible, Licensee agrees to permit Licensor,
at Licensor’s sole discretion, to (A) modify or replace the Platform or
Documentation and Software, or component or part thereof, to make it
non-infringing, or (B) obtain the right for Licensee to continue use. If
Licensor determines that none of these alternatives is reasonably available,
Licensor may terminate this Agreement, in its entirety or with respect to the
affected component or part, effective immediately on written notice to Licensee.

(iii)

This Section 9(a) will not apply to the extent that the alleged infringement
arises from use of the Platform or Documentation and Software in combination
with data, software, hardware, equipment, or technology not provided by Licensor
or authorized by Licensor in writing.

(b)

Licensee Indemnification. Licensee shall indemnify, hold harmless, and, at
Licensor’s option, defend Licensor from and against any Losses resulting from
any Third-Party Claim based on Licensee’s or Users: (i) negligence or willful
misconduct; (ii) use of the Platform or Documentation and Software in a manner
not authorized or contemplated by this Agreement; provided that Licensee may not
settle any Third-Party Claim against Licensor unless such settlement completely
and forever releases Licensor from all liability with respect to such
Third-Party Claim or unless Licensor consents to such settlement, and provided
further that Licensor will have the right, at its option, to defend itself
against any such Third-Party Claim or to participate in the defense thereof by
counsel of its own choice.

(c)

Sole Remedy. THIS SECTION 9 SETS FORTH LICENSEE’S SOLE REMEDIES AND LICENSOR’S
SOLE

LIABILITY AND OBLIGATION FOR ANY ACTUAL, THREATENED, OR ALLEGED CLAIMS THAT THE
PLATFORM OR DOCUMENTATION AND SOFTWARE INFRINGES, MISAPPROPRIATES, OR OTHERWISE
VIOLATES ANY INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.





--------------------------------------------------------------------------------

10. Limitations of Liability.

IN NO EVENT WILL LICENSOR BE LIABLE UNDER OR IN CONNECTION WITH THIS AGREEMENT
UNDER ANY LEGAL OR EQUITABLE THEORY, INCLUDING BREACH OF CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY, AND OTHERWISE, FOR ANY: (a)
CONSEQUENTIAL, INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL, ENHANCED, OR PUNITIVE
DAMAGES; (b) INCREASED COSTS, DIMINUTION IN VALUE OR LOST BUSINESS, PRODUCTION,
REVENUES, OR PROFITS; (c) LOSS OF GOODWILL OR REPUTATION; (d) USE, INABILITY TO
USE, LOSS, INTERRUPTION, DELAY OR RECOVERY OF ANY DATA, OR BREACH OF DATA OR
SYSTEM SECURITY; OR (e) COST OF REPLACEMENT GOODS OR SERVICES, IN EACH CASE
REGARDLESS OF WHETHER LICENSOR WAS ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR
DAMAGES OR SUCH LOSSES OR DAMAGES WERE OTHERWISE FORESEEABLE. IN NO EVENT WILL
LICENSOR’S AGGREGATE LIABILITY ARISING OUT OF OR RELATED TO THIS AGREEMENT UNDER
ANY LEGAL OR EQUITABLE THEORY, INCLUDING BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, AND OTHERWISE EXCEED THE TOTAL AMOUNTS PAID TO
LICENSOR UNDER THIS AGREEMENT IN THE SIX MONTH PERIOD PRECEDING THE EVENT GIVING
RISE TO THE CLAIM.

11. Term and Termination.

(a)

Term.  The initial term of this Agreement begins on the Effective Date and,
unless terminated earlier pursuant to any of the Agreement’s express provisions,
will continue in effect until one (1) year from such date (the “Initial Term”).
 This Agreement will automatically renew for additional successive monthly terms
unless earlier terminated pursuant to this Agreement’s express provisions or
either party gives the other party written notice of non-renewal at least sixty
(60) days prior to the expiration of the then-current term (each a “Renewal
Term” and together with the Initial Term, the “Term”).

(b)

Termination. Each party may terminate this agreement with or without reason upon
providing a written sixty (60) days notice.

12.  Miscellaneous.

(a)

Entire Agreement. This Agreement, together with any other documents incorporated
herein by reference and all related Exhibits, constitutes the sole and entire
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all prior and contemporaneous understandings, agreements, and
representations and warranties.

(b)

Notices. Any notice or other document required to be given under this Agreement
or any communication between the parties with respect to any of the provisions
of this Agreement shall be in writing in English and be deemed duly given if
signed by or on behalf of a duly authorized officer of the party giving the
notice and if left at or sent by facsimile transmission or mail (including
electronic mail) to the following addresses:

 

To the Licensor

 

Address :  

  2960 W Sahara Ave. Las Vegas, NV 89102

For the attention of

:  

Lester Pei

Email

 

 

:

 





--------------------------------------------------------------------------------

 

To the Licensee

 

Address :

77 Water St., New York, NY 10004

For the attention of

:  

U. Soroka

Email

 

 

:

finance@sandbx.co  

 

(c)

Force Majeure. In no event shall either party be liable to the other party, or
be deemed to have breached this Agreement, for any failure or delay in
performing its obligations under this Agreement, (except for any obligations to
make payments), if and to the extent such failure or delay is caused by any
circumstances beyond such party’s reasonable control, including but not limited
to acts of God, flood, fire, earthquake, explosion, war, terrorism, invasion,
riot or other civil unrest, strikes, labor stoppages or slowdowns or other
industrial disturbances, or passage of law or any action taken by a governmental
or public authority, including imposing an embargo.

 

(d)

Amendment and Modification; Waiver. No amendment to or modification of this
Agreement is effective unless it is in writing and signed by an authorized
representative of each party. No waiver by any party of any of the provisions
hereof will be effective unless explicitly set forth in writing and signed by
the party so waiving. Except as otherwise set forth in this Agreement, no
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Agreement will operate or be construed as a waiver
thereof; nor will any single or partial exercise of any right, remedy, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power, or privilege.

 

(e)

Severability. If any provision of this Agreement is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability will not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(f)

Counterparts. This Agreement may be executed in counterparts, each of which is
deemed an original, but all of which together are deemed to be one and the same
agreement.

 

(g)

Assignment. Licensee may not assign or transfer any of its rights or delegate
any of its obligations hereunder, in each case whether voluntarily,
involuntarily, by operation of law or otherwise, without the prior written
consent of Licensor. Any purported assignment, transfer, or delegation in
violation of this Section is null and void. No assignment, transfer, or
delegation will relieve the assigning or delegating





--------------------------------------------------------------------------------

party of any of its obligations hereunder. This Agreement is binding upon and
inures to the benefit of the parties hereto and their respective permitted
successors and assigns.

(h)

Governing Law; Submission to Jurisdiction. This Agreement is governed by and
construed in accordance with the laws of Nevada.  

(i)

No Partnership.  This Agreement shall not be deemed to constitute a partnership
or joint venture or contract of employment between the parties.








--------------------------------------------------------------------------------



(j)

No restriction.  Nothing in this Agreement shall impair Licensor’s right to
acquire, license, develop for itself, or have others develop for it, similar
technology performing the same or similar functions as the technology
contemplated by this Agreement, or to market and distribute such similar
technology in addition to, or in lieu of, the Platform, anywhere in the world.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

Wewards, Inc.

 

By: _____Lei Pei_________________ [Name]

/s/ Lei Pei

 

___________________________ [Signature]  

 

  

____CEO______________________ [Title]

 

Sandbx Corp.  

By: U. Soroka

/s/ Uri Soroka

 

___________________________ [Signature]

 

CEO

  

___________________________ [Title]

Exhibit B is attached   





--------------------------------------------------------------------------------

Exhibit B

This is the attachment to LICENSE AGREEMENT under section 1. Definitions.

The item(s) to be licensed is an MMO (Massively Multiplayer Online) game, namely
MEGOPOLY, consisting of all technology and related rights associated with the
game including source codes, user manuals, instructions, technical literature
and other materials either electronically or in hard copy form and related to
the game and the game platform, as well as its full functionality.

Megopoly is an MMO 3-D board game, where players will be able to earn fractions
of Bitcoins (satoshi) through buying, selling, and managing virtual real estate
properties using in-game currency (Megopoly Coins).

Players travel (move) through different parts of a city, earning in-game
currency by “investing” in properties, “charging” rent, “acquiring” bonus
assets, and selling their properties to other players for in-game currency. A
player will be able to progress to higher levels of “cities”.

Megopoly is playable through a web browser on a desktop computer, tablet or
smart phone.



